Citation Nr: 1437857	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-45 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to May 1991. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board in June 2011, December 2011, and December 2012.

Additional medical evidence has been received since the agency of original jurisdiction's (AOJ's) most recent March 2013 supplemental statement of the case, but is not pertinent to the matter currently before the Board.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records, identified private treatment records, and statements from the Veteran's former employer have been obtained.

Also, the Veteran was provided VA examinations in connection with her claims in September 2007 and August 2011.  These examinations and their associated reports, including January 2012 and March 2013 addendums to the August 2011 examination, were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision.  The reports were based on examination of the Veteran by physicians with appropriate expertise.  The August 2011 VA examiner also thoroughly reviewed and discussed the evidence contained in the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing the August 2011 VA examination and January 2012 and March 2013 addendums, and by sending July 2011 and December 2011 letters requesting that the Veteran identify pertinent records and thereafter obtaining and associating such records with the claims file, the AOJ substantially complied with the Board's June 2011, December 2011, and December 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran's service-connected disabilities are as follows: bronchial asthma, rated 60 percent disabling; hysterectomy, rated 50 percent disabling; right fifth hammertoe repair, rated 10 percent disabling; left fifth hammertoe repair with arthritis, rated 10 percent disabling; and post-operative small bowel obstruction with abdominal wall and omentum adhesions, fibrocystic breast disease, and removal of right ovary and uterine tube, each rated noncompensable (0 percent).  Her combined disability rating is 80 percent.  Therefore, she meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

As reflected in her August 2007 claim, January 2009 notice of disagreement, and September 2012 written statement, the Veteran contends that she became too disabled to work due to her service-connected asthma in August 2007, when she left her job as a Mail Handler.  She asserts that she had this job from April 1999 to August 2007, and that she had lost three to four months of work during this period due to illness.  She also asserted in her August 2007 claim that her foot disabilities contributed to her inability to work.

In her September 2012 statement, the Veteran asserted that working with a person wearing too much perfume or cologne would cause her to have an asthma attack, that if she came into contact with someone with a cold her asthma flared up and she would be sick for weeks, and that employers would not want to hire her due to poor attendance.  She further asserted that odors from cleaning products and air fresheners could cause her to have a flare up.  She stated that she became short of breath from just talking, and that excitement caused her to have asthma attacks.  

However, the Veteran's claim for a TDIU must be denied in this case.

The only competent and probative medical opinions addressing the question of whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation are those of two VA examiners.

On VA examination in September 2007, the Veteran reported that she had a cough with purulent sputum, daily cough with blood tinged sputum, orthopnea, shortness of breath with walking one block, talking, or cleaning the house, and weekly asthma attacks.  She stated that she needed to visit a physician to control her attacks as often as three times per month.  She also stated that she contracted infections easily from her respiratory condition, which required antibiotics almost constantly, bed rest, and treatment by a physician as often as two times per month, each time lasting for four days.  She reported requiring inhalation of anti-inflammatory medication, steroid therapy daily, and bronchodilator inhalation daily.  Examination of the lungs showed decreased breath movements bilaterally.  Pulmonary function tests (PFTs) revealed Forced Expiratory Volume in one second (FEV-1) of 48 percent of predicted value and Forced Vital Capacity (FVC) of 49 percent of predicted value, both before and after bronchodilator.  In addressing functional impairment that might impact physical and sedentary employment, the examiner stated that the Veteran's asthma would limit her to sedentary work in a climate controlled environment away from fumes and allergic irritants.  

On VA examination in August 2011, it was noted that the Veteran was status post tonsillectomy, bilateral turbinate reduction, and septoplasty in April 2010, and that she stated that she was better after the surgery but not 100 percent.  She also stated that each time she went outside she would get wheezes, improved sometimes by inhaler and alprazolam; it was noted that she had anxiety and had been prescribed  diazepam.  On examination, there was no evidence of abnormal breath sounds, and it was noted that the Veteran's condition between asthma attacks was normal.  Diaphragm, excursion, and chest expansion were normal.  Chest X-ray was normal, and PFTs revealed FEV-1 of 74 percent predicted pre-bronchodilator and 78 percent post-bronchodilator, FVC of 79 percent predicted pre-bronchodilator and 77 percent post-bronchodilator, and FEV-1/FVC 76 percent predicted pre-bronchodilator and 83 percent post-bronchodilator.

The VA examiner commented that the Veteran was afraid of air pollution outside, as she thought that it might exacerbate her asthma.  However, he stated that the Veteran's bronchial asthma should not restrict or interfere with her ability to obtain or maintain employment.  The examiner stated that the Veteran had a normal examination that day with normal PFTs both on examination that day and with her outside pulmonologist the last time that PFTs were performed.  The examiner noted that, on recent VA treatment, the Veteran was noted to have had unremarkable spirometry with bronchodilators with no evidence of reversibility, and that weight loss and activity were encouraged.  The examiner also noted that the Veteran's primary care physician was prescribing alprazolam for anxiety.  The examiner stated that the Veteran's current weight gain was causing some restriction to breathing rather than her previously diagnosed bronchial asthma with normal PFTs, and that her bronchial asthma was stable and provided no hindrance to her ability to obtain and maintain any employment.

In a January 2012 addendum to the August 2011 VA examination, the VA examiner again reviewed the claims file and again opined that there should be no functional restrictions of the Veteran's bronchial asthma interfering with her ability to obtain or maintain employment, both ambulatory and sedentary in nature, and that the Veteran's current weight gain and morbid obesity were overall causing restrictions of her activities.  The examiner also opined that there should be no functional restrictions interfering with the Veteran's ability to obtain or maintain ambulatory or sedentary employment as the result of her service-connected hysterectomy, fibrotic disease, right and left fifth hammertoe repairs, postoperative small bowel obstruction with abdominal wall and omentum adhesions, or removal of right ovary and uterine tube.  The examiner reiterated that the Veteran's current morbid obesity was overall causing restriction of her activities, and noted that the Veteran's most recent mammogram in October 2011 revealed no suspicious masses, calcifications, or areas of architectural disorder in either breast.  The examiner further noted that her small bowel obstruction with abdominal wall and omentum adhesion were now resolved, and that her removal of right ovary and uterine tube had no current residuals.   

In March 2013, the August 2011 VA examiner again reviewed the claims file and opined that the Veteran's service-connected disabilities, combined, did not render her incapable of performing the physical and mental acts required for employment, considering impairment due to the pathology, symptoms, and signs associated with such disabilities, and considering her educational and occupational experience.  The examiner noted a June 2012 private treatment note indicating that the Veteran's activity was "very limited" due to her asthma, but stated that there was no objective evidence of limitation or proven evidence of worsening of her clinical condition, and that, rather, this was the Veteran's reported symptom.  The examiner stated that this was a subjective statement without any objective evidence of worsening of lung function, and that most of the Veteran's objective symptoms were due to obesity and its complications.

The examiner reiterated that the Veteran was significantly obese, which was evident throughout her medical records, and that this was the source of her limitation of mobility and performing tasks.  The examiner further stated that environmental factors such as exposure to perfume or cologne did not make the Veteran susceptible to lung infections or prevent her from obtaining or maintaining gainful employment, and that there were no functional restrictions from her bronchial asthma interfering with her ability to obtain or maintain ambulatory or sedentary employment.  The examiner again noted that the Veteran had been seen by pulmonologists lately who found unremarkable PFTs and encouraged weight loss and activity.  The examiner also again noted that the Veteran had been treated for subjective feeling of shortness of breath and was prescribed alprazolam for anxiety.  The examiner again stated that the Veteran's morbid obesity was overall causing restriction in her activities, and noted a recent specialist's note stating that the Veteran's need for weight loss had been discussed at length that day. 

While the reports of the October 2007 and August 2011 VA examiners are not entirely consistent in terms of the Veteran's measured lung function on PFTs, and the examiner's resulting opinions regarding the Veteran's functional impairment from her service-connected asthma, the Board finds the reports persuasive on the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

The Board finds the August 2011 VA examiner's opinions, including those contained in the January 2012 and March 2013 addendums, to be the most persuasive on that question.  The examiner was a physician with appropriate expertise who thoroughly reviewed and discussed the evidence of record, explained her opinions in detail, and provided persuasive rationales.   

Also, the bases of the August 2011 VA examiner's opinions are consistent with evidence of record.  

VA and private treatment records dated from May 2006 to July 2012 reflect treatment for breathing problems such as shortness of breath, coughing, and wheezing, including emergency room visits.  Private treatment records between 2006 and 2008 reflect consistent diagnoses of chronic obstructive asthma, and findings of wheezing on examination.  The Veteran was hospitalized in May 2006 for a diagnosis of "[e]xacerbation of [chronic obstructive pulmonary disease]," at which time chronic asthma was also assessed.  In September 2007 the Veteran complained of shortness of breath and wheezing and reported that she had had an asthma attack the day before, and had been told by the post office to seek disability because she had missed so many days of work.  

VA treatment records from May to July 2009 reflect evaluations for asthma, which included PFTs in June 2009.  As noted by the August 2011 VA examiner, such PFT results reflected FEV-1 of 82 percent, FVC of 84 percent, and FEV-1/FVC of 80 percent predicted, without marked bronchodilator effect, and flow-volume loop not consistent with marked obstruction.  It was noted that simple spirometry with bronchodilators was unremarkable with no evidence of reversibility, and, while the Veteran was advised to avoid asthma triggers, weight loss and activity were encouraged.  

December 2009 to February 2010 VA treatment records reflect further treatment for the Veteran's breathing problems.  It was noted that it was extremely difficult to obtain a clear picture of the Veteran's clinical status and management given the number of different providers and scattered medical care, but that, given the lack of responsiveness to therapy for asthma, it must be considered whether an alternative etiology that would not respond to pulmonary treatment, such as anxiety, was playing a role in the Veteran's symptoms.  In December 2009, the Veteran reported that her shortness of breath was best relieved by medication, which she identified as Xanax.  In January 2010, the Veteran was treated for complaints of trouble breathing, and was assessed with sleep disordered breathing, some dysphagia with sore throat, and nasal obstruction; it was noted that she would benefit from tonsillectomy, bilateral turbinate reduction, and septoplasty.

In April 2010, the Veteran underwent such tonsillectomy, turbinate resection, and septoplasty.  In December 2010, she was treated for follow-up of "possible asthma vs. small airways disease," and was noted to have had a history of "[P]ossible asthma."  It was noted that the Veteran had been referred for question of refractory severe persistent asthma with complicated treatment course, complicated by multiple outside records and prior testing.  It was further noted that, since last being seen, she had undergone nasal septoplasty and tonsillectomy with significant improvement in her episodes of shortness of breath at night, that she no longer felt "strangled" with subsequent panic attacks, and that she was not taking the Advair prescribed by an outside pulmonary physician and was using albuterol rarely.  It was noted that the Veteran had improved much after the nasal septoplasty and tonsillectomy and was rarely using albuterol, and that PFTs in June 2009 had revealed small airways disease.  

The Board finds these treatment records to be consistent with the bases of the August 2011 VA examiner's opinions, including that the Veteran's reports of shortness of breath and other breathing problems were not consistent with the severity of her asthma, as objectively and clinically tested and measured with PFTs, and that such problems, and restriction in activities caused by such problems, have involved other factors unrelated to her service-connected disabilities.  From VA treatment records, the Veteran's breathing problems, in significant part, appear to have been the result of small airways disease, which was largely relieved by her April 2010 surgery; after such surgery, it was noted that the Veteran's breathing problems had improved significantly, and that she reported using albuterol rarely and stopping use of Advair.  Also, it was noted that the Veteran's episodes of breathing problems were, in part, anxiety-related, and she reported in December 2009 that her shortness of breath episodes were best relieved by Xanax.  Moreover, as noted by the VA examiner, obesity has consistently been noted in the record as a significant health problem.

Also, as noted by the VA examiner in March 2013, during a June 2012 private follow up evaluation for obesity, there was a notation that "[a]ctivity is very limited due to her asthma."  However, as noted by the VA examiner, the assessment did not appear to be based on objective findings; on objective examination, the lungs were clear to auscultation bilaterally with no wheezes, rhonchi, or rales, and breathing was unlabored.  Rather, it appears to have been based on the Veteran's subjective report of history; it was noted during the evaluation that her subjective report of history included limitation of activity due to asthma.

The Board acknowledges that, on VA examination in August 2007, the Veteran's PFTs were measured as showing significantly worse lung function than PFTs conducted in June 2009 and on August 2011 VA examination.  However, the August 2007 results, in addition to the inconsistency of the August 2007 results with the June 2009 and August 2011 results, as discussed above, medical evidence subsequent to the August 2007 report indicates breathing problems related to other medical problems than service-connected asthma.  Also, as determined by the August 2011 VA examiner, the Veteran's restriction in activity and mobility was not related to service-connected asthma, but rather related to her obesity.  Moreover, even considering the lower PFTs on August 2007 VA examination, the August 2007 VA examiner, in addressing functional impairment that might impact physical and sedentary employment, opined that, even with her asthma, the Veteran would be able to perform sedentary work in a climate controlled environment away from fumes and allergic irritants.  

The Board also acknowledges the August 14, 2007, letter from the Veteran's employer's legal administrative specialist.  The letter indicates that the employer's records showed the Veteran to be disabled due to multiple medical conditions, but that in reviewing her medical records, they found her to be disabled for her position as a Mail Handler due to severe and intractable asthma and chronic pulmonary disease.  In a statement received by the Veteran's employer in November 2007, the employer indicated that the Veteran's employment had ended on August 31, 2007, and was "pending disability retirement."  The Board notes, however, that an October 2008 private treatment record indicates that the Veteran reported that she was currently employed full time.  

However, even considering that the Veteran's employer had found her to be unable to perform her position as a Mail Handler due to severe and intractable asthma and chronic pulmonary disease, the Board nonetheless finds that the evidence weighs against a finding that she is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  Again, subsequent to August 2007, breathing problems that had previously been related by the medical evidence to the Veteran's asthma were related by medical providers to other medical problems than her service-connected asthma.  Also, again, after thoroughly reviewing the evidence of record, the August 2011 VA examiner repeatedly opined that there is no functional restrictions of either the Veteran's bronchial asthma or any other service-connected disability interfering with her ability to obtain or maintain employment both ambulatory or sedentary in nature but, rather, that the Veteran's obesity was causing restrictions of her activities.  Moreover, the September 2007 VA examiner, in addressing functional impairment that might impact physical and sedentary employment, opined that, even with her asthma, the Veteran would be able to perform sedentary work in a climate controlled environment away from fumes and allergic irritants.  In short, even if her former employer in August 2007 determined that the Veteran was unable to perform her duties as a Mail Carrier due to her asthma and respiratory problems, the weight of the probative evidence, including the expert medical opinions of two VA examiners, suggests that the Veteran is not unemployable due to her service-connected disabilities.  

The Board has considered the Veteran's assertions that, due to her asthma, she is unable to be around any person at work wearing too much perfume or cologne, or odors from cleaning products or air fresheners, and would become sick for a long period of time if she were to come into contact with someone who had a cold.  However, the Board finds that any probative value of these subjective comments are outweighed by the expert medical opinions of the September 2007 and August 2011 VA examiners that the Veteran's service-connected disabilities, and specifically her asthma, would not cause such problems in any way that would make her unable to obtain and maintain employment.  Again, the September 2007 VA examiner stated that the Veteran's asthma would limit her to sedentary work in a climate controlled environment away from fumes and allergic irritants.  In March 2013, the August 2011 VA examiner specifically stated that environmental factors such as exposure to perfume or cologne did not make the Veteran susceptible to lung infections or prevent her from obtaining or maintaining gainful employment. 


Certainly, the Veteran is somewhat limited in her abilities by the service-connected conditions, but this does not equal a conclusion that they are of sufficient severity to result in unemployment.  The Veteran's limitations from the service-connected conditions are recognized by the combined rating of 80 percent.  The evidence does not indicate that the Veteran's service-connected conditions, as a whole, affect her ability to perform light duty or sedentary work, or some other type of substantially gainful employment.  

Finally, the Board has considered that the Veteran worked from April 1999 to August 2007 as a Mail Handler, but was found by her employer not to be able to perform her duties due to her asthma.  The Board has weighed this fact in consideration of the type of employment for which the Veteran would be qualified, given such factors as her education, which, according to her claim, includes one year of college, and her occupational experience.  However, even considering these factors, the Board finds that, particularly in light of the VA examiners' opinions, the evidence weighs against the Veteran's claim.  In this regard, aside from the Veteran's assertions regarding her asthma symptomatology, such as not being able to be around perfumes and other such odors, becoming sick easily, which, again, were assertions addressed by the examiners, the evidence does not contain information as to why the Veteran would not be able to perform employment duties other than those of a Mail Carrier, particularly those of sedentary employment.  The Veteran has submitted no evidence indicating that she has sought and been unable to obtain any further employment.  Moreover, there is no medical opinion, or other such objective, competent, and probative evidence of record indicating that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, and she has not identified any.

In Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995) (citation omitted).  In this case, as in Van Hoose, there simply is no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  

Therefore, the evidence in this case weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  Accordingly, a TDIU must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

A TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


